Case 1:18-cv-04655-EK-SJB Document 48 Filed 08/28/19 Page 1 of 4 PageID #: 1978




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------ X
Bey, et al.,                                                       :
                                                                   : Civ. No. 18-4655 (JBW)(SJB)
                            Plaintiff,                             :
-against-                                                          : DECLARATION OF
                                                                   : AYMEN A. ABOUSHI IN
City of New York, Daniel Nigro, Karen Hurwitz,                     : OPPOSITION TO
Shenecia Beecher, FDNY, John and Jane Does 1-10. : DEFENDANTS’ MOTION
                                                                   : FOR SUMMARY
                          Defendants.                              : JUDGMENT
------------------------------------------------------------------ X

    I, Aymen A. Aboushi, hereby affirm the following with the understanding that if any

statement is willfully false, I am subject to punishment.

    1. I represent Plaintiffs in this action.

    2. I submit this Declaration in opposition to Defendants’ Motion for Summary Judgment

        Pursuant to Rule 56 of the Federal Rules of Civil Procedure.

    3. The parties conducted discovery in this matter jointly with the case captioned Kevin

        Hamilton v. City of New York, et al., Civ. No. 18-4657 (NGG)(JO), which is challenging

        the unlawful facial hair policy on religious grounds. Hamilton was disclosed in this case,

        deposed, and he was referenced throughout this matter in the depositions of the Plaintiff.

        See Exs. 2-17. The Hamilton caption was used in several depositions were used in several

        depositions in this case. See Exs. 10, 14. Mr. Hamilton was deposed on the same day as a

        Plaintiff in this matter, regarding identical topics, Plaintiffs were questioned about him,

        and he was questioned about Plaintiffs. See Exs. 4, 6, Exs. 2-6. His materials, including

        fit tests and duty designations, were also disclosed and utilized in this matter. See Exs.

        19, 12-14, 22-23. Moreover, the expert materials exchanged in this case incorporated the

        discovery regarding Mr. Hamilton. See Exs. 19 and 20. This fact witnesses’ testimony is




                                                                                                      1
Case 1:18-cv-04655-EK-SJB Document 48 Filed 08/28/19 Page 2 of 4 PageID #: 1979




      properly before the Court and the Court may rely on this third-party witness’ statements

      and documents.

   4. Attached hereto as Exhibit 1 is a true and accurate copy of the Amended Complaint Filed

      in this matter.

   5. Attached hereto as Exhibit 2 is a true and accurate copy of Plaintiff Salik Bey’s

      Deposition Transcript dated January 3, 2019.

   6. Attached hereto as Exhibit 3 is a true and accurate copy of Plaintiff Clyde Philips’

      Deposition Transcript dated January 3, 2019.

   7. Attached hereto as Exhibit 4 is a true and accurate copy of Plaintiff Terrel Joseph’s

      Deposition Transcript dated March 20, 2019.

   8. Attached hereto as Exhibit 5 is a true and accurate copy of Plaintiff Steven Seymour’s

      Deposition Transcript dated March 12, 2019.

   9. Attached hereto as Exhibit 6 is a true and accurate copy of Kevin Hamilton’s Deposition

      Transcript dated March 20, 2019.

   10. Attached hereto as Exhibit 7 is a true and accurate copy of Hilit Tolani’s Deposition

      Transcript dated April 24, 2019.

   11. Attached hereto as Exhibit 8 is a true and accurate copy of Dr. Karen Hurwitz’s

      Deposition Transcript dated March 29, 2019.

   12. Attached hereto as Exhibit 9 is a true and accurate copy of Joseph Jardin’s Deposition

      Transcript dated March 14, 2019.

   13. Attached hereto as Exhibit 10 is a true and accurate copy of Regina Wilson’s Deposition

      Transcript dated April 24, 2019.




                                                                                                 2
Case 1:18-cv-04655-EK-SJB Document 48 Filed 08/28/19 Page 3 of 4 PageID #: 1980




   14. Attached hereto as Exhibit 11 is a true and accurate copy of Dr. Shenecia Beecher’s

      Deposition Transcript dated March 29, 2019.

   15. Attached hereto as Exhibit 12 is a true and accurate copy of Don Nguyen’s Deposition

      Transcript dated March 5, 2019.

   16. Attached hereto as Exhibit 13 is a true and accurate copy of Valerie Loubriel’s

      Deposition Transcript dated April 24, 2019.

   17. Attached hereto as Exhibit 14 is a true and accurate copy of FDNY Commissioner Daniel

      Nigro’s Deposition Transcript dated May 2, 2019.

   18. Attached hereto as Exhibit 15 is a true and accurate copy of an OSHA Opinion dated

      May 9, 2016.

   19. Attached hereto as Exhibit 16 is a true and accurate copy of Dr. C. J. Abraham’s Expert

      Report with attachments. If called to testify, Dr. Abraham would provide the opinions

      and analysis in his report.

   20. Attached hereto as Exhibit 17 is a true and accurate copy of Dr. Marc Serota’s Expert

      Report with attachments. If called to testify, Dr. Serota will provide opinions and analysis

      in his report.

   21. Attached hereto as Exhibit 18 is a true and accurate copy of Don Nguyen’s Executive

      Summary.

   22. Attached hereto as Exhibit 19 is a true and accurate copies of the Plaintiffs’ fit test

      results.

   23. Attached hereto as Exhibit 20 is a true and accurate copies of the Plaintiff’s duty

      determinations.




                                                                                                 3
Case 1:18-cv-04655-EK-SJB Document 48 Filed 08/28/19 Page 4 of 4 PageID #: 1981




   24. Attached hereto as Exhibit 21 is a true and accurate copies of Action Sheets from the

      Plaintiffs’ FDNY files.

   25. Attached hereto as Exhibit 22 is a true and accurate copies of FDNY firefighters with

      facial hair fighting fires after May 2018.

   26. Attached hereto as Exhibit 23 is a true and accurate copy of Plaintiffs’ Response to

      Defendants’ Interrogatory Number 17 detailing Plaintiffs’ monetary damages.

Dated: New York, New York
       August 28, 2019

                                                            /s/ Aymen A. Aboushi____
                                                            Aymen A. Aboushi, Esq.
                                                            Attorneys for Plaintiffs
                                                            The Aboushi Law Firm, PLLC
                                                            1441 Broadway, Fifth Floor
                                                            New York, N.Y. 10018
                                                            Telephone: (212) 391-8500
                                                            Facsimile: (212) 391-8508




                                                                                               4
